     Case 8:15-cv-02034-JVS-JCG Document 859-3 Filed 10/28/19 Page 1 of 4 Page ID
                                      #:65325


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Jonathan W. Emord, Esq. (pro hac vice)
     jemord@emord.com
5    EMORD & ASSOCIATES, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
6    Gilbert, AZ 85295
7    Phone: (602) 388-8899
     Fax: (602) 393-4361
8    Attorneys for Plaintiff
9
10                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
      NATURAL IMMUNOGENICS                  Case No. 8:15-cv-02034-JVS (JCG)
13
      CORP.,
14                                          DECLARATION OF JOSHUA S.
                         Plaintiff,         FURMAN
15
            v.
16
      NEWPORT TRIAL GROUP, et al.,          Judge: Hon. James V. Selna
17
18                       Defendants.
19
20
21
22
                       DECLARATION OF JOSHUA S. FURMAN
23
           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
24
     following is true and correct:
25
           1.     I, Joshua Furman, am over the age of 18 and competent to testify to
26
     the information below. All matters contained herein are of my own personal
27
     knowledge unless stated as based upon information and belief.
28
           2.     I am counsel to Natural Immunogenics Corp. (“NIC”) in the above-
     Case 8:15-cv-02034-JVS-JCG Document 859-3 Filed 10/28/19 Page 2 of 4 Page ID
                                      #:65326


1    captioned litigation. I am a principal in the firm Emord & Associates, P.C.
2    (“Emord”) and work at the firm’s Gilbert, Arizona offices.
3          3.     On August 26, 2019 NIC sent the Defendants a meet and confer letter
4    regarding NIC’s intent to file a motion for sanctions against Defendant Ferrell. See
5    Exhibit 24. That letter outlined the bases for NIC’s motion, identified the
6    witnesses whose testimony would support the motion, and provided a summary of
7    the factual record underlying the motion. Id.
8          4.     On September 3, 2019, Counsel for Scott Ferrell and counsel for NIC
9    held a telephonic meet and confer call. Participating for the NTG defendants were
10   attorneys David Darnell and James Sabovich. Participating for NIC were Peter
11   Arhangelsky and myself.
12         5.     At no point during the September 3, 2019 phone call did NTG counsel
13   disclose that NTG had any evidence contrary to that identified by counsel to NIC
14   in our August 26, 2019 letter, or information that called into question any of NIC’s
15   factual conclusions stated in NIC’s August 26, 2019 letter.
16         6.     Mr. Arhangelsky initiated the call by requesting the Defendants’
17   responsive position to the points raised in our August 26 letter. Mr. Darnell simply
18   stated that he believed NIC’s motion was specious, but provided no specifics as to
19   why. Mr. Darnell provided no explanation of NTG’s factual or legal positions.
20   Mr. Darnell did not mention any evidence possessed by his client germane to the
21   evidence recited in the August 26, 2019 letter. Mr. Darnell then shifted the
22   conversation to a discussion of whether NIC objected to NTG counsel contacting
23   the witnesses.
24         7.     Mr. Darnell asked whether NIC took the position that NTG could not
25   contact Charlotte Carlberg, Jim Buc, or MaryAnn Buc. Mr. Darnell specifically
26   asked whether Emord and Associates represented the witnesses or whether they
27   were otherwise represented by counsel. Mr. Arhangelsky explained Emord &
28   Associates did not represent the witnesses and that, to our knowledge, they were

                             DECLARATION OF JOSHUA S. FURMAN
                                              2
     Case 8:15-cv-02034-JVS-JCG Document 859-3 Filed 10/28/19 Page 3 of 4 Page ID
                                      #:65327


1    not represented by counsel. He elaborated that NTG counsel was not precluded
2    from contacting those witnesses. Mr. Arhangelsky then explained that our
3    correspondence had simply conveyed the witnesses’ preference that they not be
4    contacted by Mr. Ferrell or his representatives. He explained that they had asked
5    us specifically to convey that information because they feared Mr. Ferrell and
6    anticipated a likelihood that he would threaten them or retaliate against them.
7          8.     The call was concluded thereafter as no progress was made on the
8    substance of the meet and confer.
9          9.     Attached as Exhibit 29 is a true and correct copy of the email
10   correspondence exchanged between counsel for the Parties between August 26,
11   2019 and October 4, 2019.
12         10.    On September 30, 2019, counsel for the Defendants demanded that
13   NIC produce all communications between NIC (or its counsel) and the witnesses
14   germane to the motion for sanctions, and agree to submit all internal
15   communications among NIC’s counsel to the Court for in camera review. See
16   Exhibit 29 at 6-7. Defendants stated their intent to move for leave to take
17   discovery of those documents unless NIC agreed. Id.
18         11.    After discussion, NIC agreed to produce all communications between
19   NIC’s counsel and the witnesses if the Defendants would agree not to multiply the
20   proceedings with the motion for leave. See Exhibit 29 at 3. NIC made that offer
21   expressly for the purpose of avoiding needless and costly litigation. Id.
22         12.    Defendants rejected NIC’s offer to voluntarily produce the
23   documents. Instead Defendants demanded that NIC agree to produce all
24   communications with the witnesses to NTG and, through an unidentified
25   procedure, produce all internal communications to the Court for in camera review.
26   Although the Defendants were unclear, they appeared to demand production to the
27   Court for in camera review under the crime-fraud exception. See Exh. 29 at 2-3.
28   Defendants demanded that NIC agree to make those productions without receiving

                             DECLARATION OF JOSHUA S. FURMAN
                                               3
Case 8:15-cv-02034-JVS-JCG Document 859-3 Filed 10/28/19 Page 4 of 4 Page ID
                                 #:65328
